Citation Nr: 1038712	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-10 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service connected degenerative arthritis of the lumbar spine. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from December 1974 to 
December 1977 and from October 1987 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2005 and November 2006 rating decisions 
by a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  On his March 2007 substantive appeal, the Veteran 
indicated that he wanted a hearing before the Board.  Before a 
hearing was scheduled, the Veteran submitted a February 2010 
statement expressing his desire for the Board to review the 
appeal without a hearing.  The Board considers his hearing 
request withdrawn.  38 C.F.R. § 20.702(e).  


FINDING OF FACT

The Veteran's service connected degenerative arthritis of the 
lumbar spine is not productive of the following: forward flexion 
motion of less than 60 degrees, combined range of motion of the 
spine not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
degenerative arthritis of the lumbar spine have not been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, 
Diagnostic Code 5242 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Disability ratings are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the higher 
rating.  38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  Where entitlement to compensation already 
has been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for consideration 
is the propriety of the initial disability rating assigned, 
rating of the medical evidence since the grant of service 
connection and consideration of the appropriateness of "staged 
rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The Veteran is presently in receipt of a 10 percent initial 
rating for service connected degenerative arthritis of the lumbar 
spine.  Under the general formula for evaluating spine disorders 
(38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242), a 10 percent 
rating is in order for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour; or a vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating is 
in order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine, while a 
100 percent rating contemplates unfavorable ankylosis of the 
entire spine.

Additionally, the Board must consider a Veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation of 
motion diagnostic codes. 38 C.F.R. §§  4.40, 4.45; See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held 
that all complaints of pain, fatigability, etc., shall be 
considered when put forth by a Veteran.  In accordance, the 
Veteran's reports of pain will be considered in conjunction with 
the Board's review of the limitation of motion diagnostic codes.

The Board is also aware of the criteria of Diagnostic Code 5243, 
concerning intervertebral disc syndrome, but there is no evidence 
that the Veteran's service connected back disability results in 
incapacitating episodes necessitating bedrest as prescribed by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Evidence

Prior to separation, the Veteran underwent a VA general medical 
examination in July 2005.  He reported first injuring his back in 
1975 after weightlifting, and then he experienced additional 
strain two years later.  The Veteran also recalled having 
recurring strains while lifting patients as part of his 
occupational duties.  Presently, he experienced stiffness and 
light pain which increased upon activity.  Clinical examination 
did not show tenderness, guarding, heat, instability, or spasm, 
among other possible symptoms.  The Veteran exhibited a range of 
motion of 95 degrees flexion and 30 degrees extension.  Left and 
right lateral rotations were shown to be 45 degrees.  Left 
lateral flexion was 30 degrees and right lateral flexion was 25 
degrees.  X-rays of the lumbar spine revealed moderate 
degenerative disc disease including disc space narrowing at L4-5 
and L5-S1.  The examiner diagnosed strain and degenerative 
arthritis of the lower back.  

The Veteran was reexamined specifically for his lumbar back 
disability in October 2009.  He associated symptoms of stiffness, 
fatigue, spasms, decreased motion, parenthesis, and numbness with 
his lumbar back disability.  He also affirmed having bowel 
problems.  Clinical examination showed a gait favoring the left 
side, but no guarding of movement was observed.  Radiating pain 
upon movement was not present, nor any weakness.  The Veteran 
presented a flexion movement to 90 degrees, extension to 30 
degrees, right and left flexion to 30 degrees, and right and left 
rotation to 30 degrees.  The examiner commented that the joint 
function of the spine is additionally limited by pain, fatigue, 
and weakness after repetitive use.  Rectal examination returned 
normal.  Neurological examination was within normal limits.  The 
examiner reaffirmed the diagnosis of degenerative arthritis of 
the lumbar spine and commented that it impairs the Veteran's 
ability to walk and bend.  

The Veteran submitted several medical records for back pain 
treatment prior to his May 2005 claim.  He and his wife submitted 
February 2010 statements chronicling the development of the 
Veteran's back disability and present limitations.  Specifically, 
the Veteran reported that he could not lift objects heavier than 
20 pounds and could no longer work as a clinical nurse.  

Analysis 

Although the Veteran experiences chronic back pain that affects 
his daily activities, the evidence does not show his back 
disability approximates the criteria for a rating in excess of 10 
percent.  The criteria for the next highest rating, 20 percent, 
contemplates the following symptoms: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; a combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  The record does not 
show that the Veteran's back disability exhibits the requisite 
limitation of motion, even considering limitations due to pain, 
or an abnormal gait or spinal contour as detailed in the General 
Formula.  See id.   

The Board notes that the Veteran reported numbness and bowel 
impairments at the October 2009 VA examination.  Nonetheless, 
rectal and neurological clinical examinations showed both systems 
to be within normal limits. Thus, a separate rating for 
associated neurologic abnormalities is not warranted.  See id.  

While the Veteran's low back pain is no doubt frustrating, the 
record at this time does not present a basis to award increased 
or additional ratings for his service connected low back 
disability.  The claim is denied.  See id.; DeLuca, supra.

The Board notes that the Veteran is limited in his capacity to 
work as clinical nurse due to his back disability.  However, the 
record does not show that his service connected back disability 
renders him incapable of gainful employment.  Thus, the issue of 
entitlement to total disability based upon individual 
unemployability (TDIU) is not for present consideration.  See 
Rice v. Shinseki,  22 Vet. App. 447 (2009).

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected back disability 
should be referred for assignment of an extraschedular rating.  
The record does not show that this disability has markedly 
interfered with his employment status beyond that interference 
contemplated by the assigned rating, and there is also no 
indication that this disability has necessitated frequent, or 
indeed any, periods of hospitalization during the pendency of 
this appeal.  In the absence of an unusual disability picture 
such as one involving marked interference with employment or 
frequent hospitalization, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  




Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a June 2005 letter, 
prior to the date of the issuance of the appealed November 2005 
and November 2006 rating decisions.  The Board further notes that 
a January 2010 letter contained notice concerning how a 
disability rating and an effective date for the award of benefits 
are assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While 
this letter was furnished after the issuance of the appealed 
rating decisions, the appeal was subsequently readjudicated in a 
Supplemental Statement of the Case issued in May 2010.  This 
course of corrective action fulfills VA's notice requirements.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed back disability described by the 
Veteran.  Additionally, the Veteran was afforded a VA/QTC spine 
examination in October 2009 that was fully adequate for the 
purposes of adjudication.  The VA examination report reflects a 
thorough interview of the Veteran, physical examination, and 
medical conclusions by an appropriately qualified physician.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

An initial rating in excess of 10 percent for a service connected 
back disability is denied. 


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


